      Case 2:18-cr-00422-SMB Document 532 Filed 04/18/19 Page 1 of 2



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, Arizona 85701-1782
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
5    Email: mlp@pd-law.com
     Attorney for Defendant Andrew Padilla
6
7
                            IN THE UNITED STATES DISTRICT COURT
8
                                      DISTRICT OF ARIZONA
9
10     United States of America,                     NO. CR-18-00422-06-PHX-SMB

11                       Plaintiff,
                                                     DEFENDANT PADILLA’S JOINDER IN
12
       v.                                            DEFENDANTS’ JOINT STATUS REPORT
13                                                   FOR APRIL 23, 2019 STATUS HEARING
       6. Andrew Padilla,                            (DOC. 527)
14        (Counts 1-51)
15
                            Defendant.
16
17
            Defendant Andrew Padilla, by and through his undersigned attorney, hereby joins in
18
     Defendants’ Joint Status Report for April 23, 2019 Status Hearing (Doc. 527). The factual
19
20   and legal matters addressed in defendants’ joint status report apply with equal
21   force to defendant Padilla, and defendant Padilla adopts the positions set forth in
22
     said status report as if fully set forth herein.
23
24          RESPECTFULLY SUBMITTED this 18th day of April, 2019.
25                                       PICCARRETA DAVIS KEENAN FIDEL PC
26
                                         By:   /s/      Michael L. Piccarreta
27                                                      Michael L. Piccarreta
                                                        Attorney for Defendant Andrew Padilla
28
      Case 2:18-cr-00422-SMB Document 532 Filed 04/18/19 Page 2 of 2



 1                             CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 18th day of April, 2019, I electronically transmitted
 3
     the foregoing to the Clerk of the Court via the CM/ECF system for filing and
4    transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
5           Reginald Jones: Reginald.Jones@usdoj.gov
6           Peter S. Kozinets: Peter.Kozinets@usdoj.gov
            John Kucera: John.Kucera@usdoj.gov
7           Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
            Kevin Rapp: Kevin.Rapp@usdoj.gov
8
            Andrew Stone: Andrew.Stone@usdoj.gov
9           Thomas Bienert: tbienert@bmkattorneys.com
            Paul Cambria: pcambira@lglaw.com
10          Robert Corn-Revere: bobcornrevere@dwt.com
11          Bruce Feder: bfeder@federlaw.com
            James Grant: jimgrant@dwt.com
12          Michael D. Kimerer, mdk@kimerer.com
            Gary Lincenberg: glincenberg@birdmarella.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
